Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Summary
This is a final Office action that addresses U.S. Application No. 13/963,947 (the “’947 Application”) issuing as U.S. Patent No. 8,887,107 B2 to Mos et al. (hereinafter "Mos") on November 11, 2014.  Based upon review of the ‘947 application, the application was filed on August 9, 2013, claiming domestic priority to provisional U.S. Application No. 61/697,486, filed on September 6, 2012.   
The Mos patent issued with original claims 1-18.   A preliminary amendment was filed concurrently with the present reissue application on March 3, 2015, which added cancelled original claims 1-18 and added new claims 19-62.    The Applicant characterized the new claims as broadening claims, see the Reissue Declaration filed March 3, 2015.  Thus, claims 19-62 are now pending.
A non-final Office action was mailed August 17, 2016, rejecting all pending claims 19-62.
In response, the Applicant filed an amendment and accompanying arguments on December 19, 2016 amending all independent claims.
In response, a final Office action was mailed December 10, 2018, rejecting all pending claims 19-62.
In response on March 26, 2019, the Applicant filed an RCE (discussed above), an accompanying amendment and accompanying arguments.  The Amendment cancelled claims 1-51, amended independent claims 52 and 61, amended dependent claim 62, and added new claims 63-66.  
A non-final Office action was mailed October 10, 2019, rejecting all pending claims.
In response, the Applicant conducted a personal interview on March 4, 2020 and then filed an amendment and accompanying arguments on March 10, 2020.  The amendment amended all independent claims and cancelled dependent claims 62 and 65-66.  Thus, claims 52-61, 63 and 64 are pending.
A final Office action was mailed May 18, 2020 rejecting all pending claims 52-61, 63 and 64.
In response, the Applicant filed an after-final amendment on August 17, 2020 proposing to amendment independent claims 52 and 61.  
An advisory Office action was mailed September 8, 2022 declining to enter the after-final amendment.
In response, the Applicant filed said RCE discussed supra on September 18, 2020.  The RCE amended claims 52, 55, 56 and 61, cancelled claims 62-66 and added new independent claim 67.  Thus, claims 52-61 and 67 are pending.
A non-final Office action was mailed April 22, 2022 rejecting all pending claims 52-61 and 67.
In response, the Applicant filed an Amendment on August 1, 2022 amending claims 52, 53, 57, 58 and 67 and cancelling claims 54 and 61 (hereinafter the “Amendment”).  Thus, claims 52, 53, 55-60 and 67 are pending.  
The Applicant’s amendment and accompanying arguments have been considered, but do not distinguish the claims over the prior art of record.  Thus, the rejection of claims 52, 53, 57, 58 and 67 are repeated below, except where any new grounds of rejection is necessitated by the Applicant’s amendment to the claims.  Thus, this Office action is made final.






Reissue Reminders
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b) to timely apprise the Office of any prior or concurrent proceeding in which the Mos patent is or was involved.  These proceedings would include interferences, reissues, reexaminations, other post-grant proceedings, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56 to timely appraise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).







	Informal Amendment
Said Amendment, filed August 1, 2022, does not comply with 37 CFR 1.173. Specifically, amended claims do not comply with 37 CFR 1.173(b)2 & (c).
The Remarks do not show the specific teachings to the specific amended limitations of the claims. Applicant merely states what claims were amended and the teachings are found in the specification without any mapping to specific sections of the specification to show support for the specific amendments.  For example, the Applicant states regarding amended, claims:

    PNG
    media_image1.png
    202
    922
    media_image1.png
    Greyscale


Amendment, 9.
Any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(c):
(c) Status of claims and support for claim changes. Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims.

As seen in MPEP 1453 V. D. Amendment of New Claims, the status of a claim shows specific claims limitations amended and specifically maps those new and amended limitations to the sections of the specification that teach the amended claim limitation.  The following is an example from MPEP 1453 V. D. Amendment of New Claims:

First Amendment (wherein claim 11 was first presented): 

Claim 11 (New). A knife comprising a handle portion and a notched blade portion. 

In the Remarks (supplied on a separate page): 
Status: The present application includes pending claims 1-11, with claims 1 and 11 being independent. With this amendment, applicant has added new independent claim 11. Support for this new claim is found in column 4, lines 26-41, column 5, lines 3-18, and column 6, lines 5-15. 

Second Amendment (wherein claim 11 is amended): 

Claim 11 (New, amended). A fishing knife comprising a bone handle portion and a notched blade portion. 

In the Remarks (supplied on a separate page): 
Status: The present application includes pending claims 1-11, with claims 1 and 11 being independent. With this amendment, applicant has amended new independent claim 11 as described below. 
Claim 11: Claim 11 is amended to add "fishing" before "knife" and "bone" before "handle". Support for these changes is found in column 4, lines 34-41 and column 6, lines 5-8, respectively. 

If the next response does not comply with 37 CFR 1.173, the response will be held “Non-Compliant” and a shortened statutory period for reply to this letter is set to expire ONE (1) MONTH or THIRTY (30) DAYS, whichever is longer, from the mailing date of the next Office Action.










Claim Rejections - 35 USC § 112 (New Matter)
Claims 52, 53, 55-60 and 67 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   
To satisfy the original patent requirement where a new invention is sought by reissue, "the specification must clearly and unequivocally disclose the newly claimed invention as a separate invention" under the original patent requirement, as discussed in Antares Pharma, Inc. v. Medac Pharma Inc., 771 F.3d at 1363 (Fed. Cir. 2014).  See also Forum US, Inc., v. Flow Valve, LLC (Fed. Cir. 2019).  See also MPEP 1412.01.  
However, and as discussed above in the informal amendment section, the Amendment contains insufficient statements of written description support.  Thus, the Examiner is not able to determine whether the claims as amended are properly supported, especially in the context of the heightened “clearly and unequivocally” separate invention requirements of Antares.  For example, it is not clear whether the written description discloses a “fitted fingerprint model” (as newly recited in detail by independent claim 57) as a separate invention under the original patent requirement. 

Claim Rejections - 35 USC § 251 (New Matter)	
Claims 52, 53, 55-60 and 67 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent, as explained in the 35 USC 112(a), 1st paragraph rejection above.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 67 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a “computer program product . . . comprising instructions for, when executed on a computer, cause . . . .”  Thus, the claim appears to be directed to a product that does not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations.  MPEP 2016.03.I.  Moreover, a computer program product is directed to a computer readable medium, which can encompass non-statutory transitory forms of signal transmission, such as propagating electrical or electromagnetic signals per se.  MPEP 2016.03.II.










Response to Amendment/Arguments
The prior double-patenting and recapture rejections are withdrawn in view of the Applicant’s narrowing amendment and accompanying arguments set forth in said Amendment, 11-13.  Specifically, said Amendment introduces narrowing language that vitiates the prior double patenting rejection based on broadened claim language, where the narrowing claim language is not present in Application No. 14/629,351.  As for the prior recapture rejection, the new claim language substantially narrows the claims in other respects related the surrender generating limitation.  
Except for the new matter rejections discussed above, claims 52, 53 and 55-60 would have been allowable for the following reasons.
Illustrative, independent claim 52 is reproduced below (as presently amended) (original amendment markings retained). 

    PNG
    media_image2.png
    363
    838
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    159
    807
    media_image3.png
    Greyscale


	
The closest, prior art of record (as applied in the previous final Office action) is U.S. Patent No. 6,704,920 B2 to Brill et al. (“Brill”).
The claim language above can be reasonably interpreted as requiring a processing unit that measures process data on a substrate in order to calculate a process correction comprising correction values for at least six degrees of freedom for each of the plurality of fields based on the measured process data.  Thus, the process correction for at least six degrees of freedom is made to individual fields on the substrate.  
The closest prior art of record is U.S. Patent No. 6,704,920 B2 to Brill et al. (“Brill”), as applied in the last Office action.
Brill teaches of a processing unit (control unit) that outputs a “parametric matrix” comprising correction values after the signature fitting.  However, the correctable values of the matrix include “varying the exposure along one axis and the focus along the other axis of a two-dimensional field array.”  Col. 3, ll. 43-57.  The exposure (e.g., x-axis) and focus (e.g., y-axis) of the two dimensional array are thus correction values (exposure, focus) of degrees of freedom (2 degrees of freedom, i.e., the x-axis and y-axis).   See also the non-final Office action,  mailed April 22, 2022, pp. 10,11. 
Thus, Brill fails to disclose calculating correction values for at least six degrees of freedom of the lithographic tool, as claimed.  See also the arguments set forth in the Amendment, 14, 15.
Further, Brill teaches determining measured process data from signature measurements on a test wafer to determine the process window.  Figs. 6A and 6B.  Thus, Brill fails to teach  and thus fails to teach determining measured process data from signature measurements on the dense grid (the dense grid comprising a second number of measurement points being larger than the first number of measurement points) across the substrate as claimed.   See also the arguments set forth in the Amendment, 14, 15.
Another close prior art of record is Huang.  However, Huang discloses an optical proximity correction (OPC) process that makes correction to the patterns on the reticle/mask rather  than individual fields on the substrate.  ¶¶ 52, 58.  OPC is a term of art that a person of ordinary skill in art would have known is a static reticle correction technique that makes corrections to the recticle/mask rather than the substrate.  See, e.g., U.S. Patent No. 6,269,472 B1 (Garza), 2:33-44, of record.  
Thus, Huang fails to disclose a process correction based on the process signature mode for one of the plurality of fields on the substrate as required by the claims, as discussed above. 
The remaining prior art of record fails to teach or fairly suggest modifying Brill in such a substantial, structural manner discussed above.
A more detailed reason for indicating allowable subject matter may be set forth when the claims are in a formal condition for allowance.
















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 













Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roland Foster whose telephone number is (571) 272-7538.  The examiner can normally be reached on Mon-Fri, 9:30 AM – 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:								
/ROLAND G FOSTER/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        (571) 272-7538

Conferee:  /DAVID E ENGLAND/                    Primary Examiner, Art Unit 3992                                                                                                                                                                                    


/MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992